DETAILED ACTION
Claims status
In response to the application filed on 06/19/2020, claims 1-7 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification/Title Objection
The title of the present application is objected to under 37 CFR 1.153 because it doesn’t designate the particular article, and as well as not corresponding to the claim inventions. The title of the instant application shall be technically more accurate and descriptive. An appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Issue:
Claim 1 recites "1. An integrated circuit comprising: circuitry, which, in operation, controls receiving a plurality of channel state information-reference signals (CSI-RSs) based on one or more CSI-RS configurations; and calculating a channel quality indicator (CQI) based on the plurality of CSI-RSs, wherein two or more CSI-RS configurations are used for more than eight antenna ports.” [Emphasis Added]
The claimed elements are reviewed in light of the specification to determine whether the claimed elements are sufficiently supported by the description of the current application and multiple “01/19/2012”.
In view of the current specification and the previous patents, the applications only provide that “the designation of antenna port p, such as 15, 16, 17, 18, 19, 20, 21, 22, may be changed if a new port needs to be defined as required by the communication system…, and 4 port CSI-RS is adopted on two adjacent OFDM symbols and two subcarriers that are six subcarriers away on a resource block.”
Nowhere does in the instant application and/or parent patents implicitly and/or explicitly provide “wherein two or more CSI-RS configurations are used for more than eight antenna ports”. As per the newly claimed term, “more than eight ports” shall be analyzed that more of 8 ports, i.e., at least 9 ports, are required for CSI-RS configurations. No further discussion of using more than eight antenna ports for two or more CSI-RS configurations has been made throughout the disclosure. In view of the above analysis, the instant specification fails to support an adequate written description of the current claim. Thus, the instant claim introduces elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. 
New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter. See also, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971). Therefore, the claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the US Patent antf10038534. Although the conflicting 
Regarding pending claim 1; the claim 1 recites limitations substantially the same as in the US Patent 10727997. These limitations are fully covered by the claims of the US Patent 10727997.
The compared table below (i.e. underlined claim elements) shows only Example (sample) of how each of these claims are anticipated and mapped by claims such as claims, respectively of the US Patent 10727997.
Instant Application: 16022361
US Patent: 10727997 B2
1. An integrated circuit comprising: circuitry, which, in operation, controls receiving a plurality of channel state information-reference signals (CSI-RSs) based on one or more CSI-RS configurations; and calculating a channel quality indicator (CQI) based on the plurality of CSI-RSs, wherein two or more CSI-RS configurations are used for more than eight antenna ports.
1. A user equipment, comprising:
a receiver, which, in operation, receives a plurality of ports of channel state information-reference signals (CSI-RSs), which are assigned based on one or more CSI-RS configurations; and
a controller, which, in operation, calculates a channel quality indicator (CQI) based on the CSI-RSs,
wherein:
each of the plurality of ports of CSI-RSs received at the receiver has been multiplied by one of a plurality of orthogonal cover codes (OCCs) having a length of four, and a resulting OCC-multiplied sequence having a length of four for a port is mapped to two orthogonal frequency-division multiplexing (OFDM) symbols having consecutive symbol numbers in a time domain and to two subcarriers having subcarrier numbers that are six subcarriers apart from each other in a frequency domain,
the plurality of ports of CSI-RSs include a first port of CSI-RS and a second port of CSI-RS, and the OCC multiplied by the first port of CSI-RS is the same as the OCC multiplied by the second port of CSI-RS, and




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)
a)	Determining the scope and contents of the prior art;
b)	Ascertaining the differences between the prior art and the claims in issue;
c)	Resolving the level of ordinary skill in the pertinent art; and
d)	Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2012/0315859 A1) in view of Kaur et al. (US 2015/0131536 A1, as PCT filed on 12/06/2011). 
Regarding claim 1, Lee teaches an integrated circuit comprising:
	circuitry, which, in operation, controls:
	receiving a plurality of ports of CSI- RSs signals (See Fig. 7, Antenna Ports Nt-1 for receiving CSI-RS signals; Para. [0094]) based on one CSI-RS configuration (See Fig. 7-8: CSI-RS configurations; Para. [0105-0106]); and
calculating a channel quality indicator (CQI) based on the CSI-RSs (See Figs. 7-10: using CQI or CSI communication link established between the antenna group; Para. [0057]),
wherein two CSI-RS configurations (See Fig. 7: CSI-RS configuration- Accordingly, resources to which the CSI-RSs of the neighboring cells are allocated are preferably orthogonal. This CSI-RS orthogonality may be achieved by defining CSI-RS patterns so that the CSI-RSs of the neighboring cells do not overlap in a predetermined time/frequency resource area. Hereinbelow, the positions of REs to which CSI-RSs are allocated in an RB pair are referred to as a CSI-RS pattern. ¶. [0105]-[0107]) are used for more than eight antenna ports (See Fig. 7: the number of “K” antenna ports for using CSI-RS transmission; ¶. [0092] and [0094]).
Even though Lee teaches the method of receiving CSI-RS signals and using multiple ports for CSI-RS configurations, Lee doesn’t explicitly discuss the method wherein calculating CQI based on the CSI-RSs.
However, Kaur further teaches the method wherein calculating CQI based on the CSI-RSs (Kaur: CSI-RS may be transmitted periodically without sensing if it is determined that such transmissions are of a predetermined impact to other devices.  Alternatively, CSI-RS may be tentatively scheduled with sensing occurring prior to each transmission, or with a fixed pattern a priori known to the WTRU, (the base station will already know how the CQI reports are calculated). ¶. [0094]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention was made to provide the method of calculating CQI based on the CSI-RSs as taught by Kaur to have incorporated in the system of LEE, so that it would be beneficial to enable users to seamlessly and opportunistically roam across various wireless access networks in the search for more throughput or cheaper bandwidth.. (Kaur: Para. [0006]).
[Office’s Note: Because of the alternative claim language such as “one or more”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 4; Lee discloses the integrated circuit according to claim 3, wherein the two OFDM symbols are two consecutive OFDM symbol (See Figs. 4-7: In other words, a Physical Resource Block (PRB) is defined as NDL/UL symb consecutive OFDM symbols or SC-FDMA symbols in the time domain by NRB sc consecutive subcarriers in the frequency domain. Therefore, one PRB includes NDL/UL symb×NRB sc Res; Para. [0082]).

Regarding claim 5; Lee discloses the integrated circuit wherein the two subcarriers are six subcarriers apart from each other in a frequency domain (Lee: See Fig. 1and see  Pattern 1-3 or Pattern 1-4 is defined as a CSI-RS pattern in a subframe, other CSI-RS patterns orthogonal to the Pattern 1-3 and Pattern 1-4 may be further configured by subcarrier shift (v-shift) or OFDM symbol shift (t-shift) in the subframe. ¶. [0110]).

    PNG
    media_image1.png
    513
    341
    media_image1.png
    Greyscale

Regarding claim 6; Lee discloses the integrated circuit wherein the plurality of CSI-RSs are received from a plurality of transmission points (See Figs. 7-13: x-axis has 12 OFDM symbol and two OFDMs are mapped with CSI-RS antenna ports; Para. [0119]) which include a macro node and one or more low power nodes (LPNs) (See Figs. 10: service and neighbor cells; Para. [0101]).


Claims 2, 3, and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US 2012/0315859 A1) in view of Zhang (US 2014/0362956 A1).   
Regarding claim 2; Lee discloses the integrated circuit wherein each CSI-RS transmitted using each antenna port among the plurality of CSI-RSs is multiplied with one of a plurality of orthogonal sequence having a length of four.
Even though Lee teaches the method of receiving CSI-RS signals, using multiple ports for CSI-RS configurations and mapping and multiplexing OFDM symbols using RE mappers and OFDM multiplexing (See Fig. 2 and Para. [0076]), Lee doesn’t explicitly discuss multiplying by one of a plurality of orthogonal cover codes (OCCs) having the same length of four.
However, Zhang further teaches multiplying by one of a plurality of orthogonal cover codes (OCCs) having the same length of four (See Fig. 4: multiplying with OFDM sequence, e.g., +1 +1 +1 +1]: See ¶. [0045]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the claimed invention was made to provide the method of multiplying by one of a plurality of orthogonal cover codes (OCCs) having the same length of four as taught by ZHANG to have incorporated in the system of LEE, so that it would provide to increase the capacity of the channel. (ZHANG: Para. [0045]).

Regarding claim 3; Lee in view of Zhang teaches the integrated circuit wherein each CSI-RS transmitted using each antenna port among the plurality of CSI-RSs is multiplied with one of a plurality of orthogonal sequence having a length of four (Zhang: See Fig. 4: multiplying with OFDM sequence, e.g., +1 +1 +1 +1]: See ¶. [0045]), and is mapped to two orthogonal frequency-division multiplexing (OFDM) symbols (Lee: See Figs. 7-13: x-axis has 12 OFDM symbol and two OFDMs are mapped with CSI-RS antenna ports; Para. [0119]) and to two subcarriers (Lee: See Figs. 7-12: Hereinafter, a symbol/carrier/subcarrier to which a DRS/CRS/DMRS/CSI-RS is allocated will be referred to as a DRS/CRS/DMRS/CSI-RS symbol/carrier/subcarrier. For example, a symbol carrying a CSI-RS is referred to as a CSI-RS symbol and a subcarrier carrying a CSI-RS is referred to as a CSI-RS subcarrier. Para. [0053]).

Regarding claim 7; Lee discloses the integrated circuit wherein the plurality of orthogonal sequence having the length of four include [1,1,1,1], [1,-1,1,-1], [1,1,-1,-1] and [1-1-11] (ZHANG: See Fig. 4: Para. [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh et al. (US 2012/0257553 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416